Under cofler, Justice.
On March 18, 1968, the appellant was indicted in the United States District Court for the Western District of North Carolina for the offenses of conspiracy to transport stolen property across state lines and transporting stolen property across state lines. He plead guilty on November 25, 1968, and was sentenced to 3 years in prison which sentence was suspended on probation and payment of a fine. *779On-: March 4, 1968, the grand jury of Whitfield" County, Georgia, indicted him for the offense of larceny arising out of the .same transaction. He was tried and ponyicted on December 4, 1969, and sentenced to four years in prison.
Submitted September 16, 1970
Decided October 8, 1970.
Barnes & Little, James M. Barnes, for appellant.
Robert B. Adams, District Attorney, Arthur K. Bolton, Attorney General, for appellee.
Prior to the commencement of his trial, he filed his plea of autrefois convict in which he contended that said former trial, plea and conviction was a bar to the indictment for larceny and amounted to placing him in double jeopardy in violation of the Fifth Amendment to the Constitution of the United States. Held:
The Court of Appeals has jurisdiction to decide questions of law that involve the application, in a general sense, of unquestioned and unambiguous provisions of the Constitution to a given state of facts. This appeal must be transferred to the Court of Appeals. Gulf Paving Co. v. City of Atlanta, 149 Ga. 114 (99 SE 374); Meadows v. State, 170 Ga. 802 (154 SE 188); Wiggins v. City of Macon, 224 Ga. 603 (163 SE2d 747); Howle v. Personnel Board &c. of East Point, 226 Ga. 169 (173 SE2d 220).

Transferred to the Court of Appeals.


All the Justices concur.